EXHIBIT 11.2 CPI CORP. COMPUTATION OF (LOSS) INCOME PER SHARE - BASIC FISCAL YEARS ENDED FEBRUARY 7, 2009, FEBRUARY 2, 2, inthousands except share and per share data 2008 2007 2006 Common shares outstanding at beginning of fiscal period 17,028,315 16,975,343 18,569,964 Shares issued during the period - weighted average 40,928 34,917 45,501 Retirement of common shares acquired through Dutch Auction self-tender offer - weighted average - - (1,644,938 ) Less: Treasury stock - weighted average (10,559,403 ) (10,619,299 ) (10,617,552 ) Weighted average number of common and common equivalent shares 6,509,840 6,390,961 6,352,975 Net (loss) income applicable to common shares: From continuing operations $ (6,724 ) $ 4,017 $ 16,430 From discontinued operations (961 ) (441 ) (103 ) Net (loss) income $ (7,685 ) $ 3,576 $ 16,327 Net (loss) income per common and common equivalent shares: From continuing operations $ (1.03 ) $ 0.63 $ 2.59 From discontinued operations (0.15 ) (0.07 ) (0.02 ) (Loss) incomeper common share $ (1.18 ) $ 0.56 $ 2.57
